DETAILED ACTION
Disposition of Claims
Claims 1, 3, 5, 8-14, 21, 23-25, 31-35, and 47 were pending.  Claims 2, 4, 6-7, 15-20, 22-23, 26-30, 36-46, and 48-50 are cancelled.  Amendments to claims 1, 9, 24-25, and 31-32 are acknowledged and entered.  Claims 1, 3, 5, 8-14, 21, 24-25, 31-35, and 47 will be examined on their merits. 

Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application US20200291428A1, Published 09/17/2020.
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.

Optional Authorization to Initiate Electronic Communications
The Applicant’s representative may wish to consider supplying a written authorization in response to this Office action to correspond with the Examiner via electronic mail (e-mail).  This authorization is optional on the part of the Applicant’s representative, but it should be noted that the Examiner may not initiate nor respond to communications via electronic mail unless and until Applicant’s representative authorizes such communications in writing within the official record of the patent application. A sample authorization is available at MPEP § 502.03, part II.  If Applicant’s representative chooses to provide this authorization, please ensure to include a valid e-mail address along with said authorization.

Response to Arguments
Applicant's arguments filed 11/23/2022 regarding the previous Office action dated 05/25/2022 have been fully considered.  If they have been found to be persuasive, the objection/rejection has been withdrawn below.  Likewise, if a rejection/objection has not been recited, said rejection/objection has been withdrawn.  If the arguments have not been found to be persuasive, or if there are arguments presented over art that has been utilized in withdrawn rejections but utilized in new rejections, the arguments will be addressed fully with the objection/rejection below.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/23/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code, and provisions of AIA  not included in this action can be found in a prior Office action.
(Rejection withdrawn.)   The rejection of Claim 24 and dependent claims 25 and 31-32 under 35 U.S.C. 101 and section 33(a) of the America Invents Act is withdrawn in light of the amendments to the claims. 


Claim Rejections - 35 USC § 112(b); Second Paragraph
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection maintained in part and extended – necessitated by amendment.)  Claim 1 and dependent claims 3, 5, 8-14, 21, 24-25, 31-35, and 47 thereof are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Note the rejection of claim 23 is withdrawn in light of the cancellation of said claim. 
Claim 1 is drawn to an engineered Herpes Simplex Virus-I (HSV-1) vector comprising a modified HSV-1 genome comprising deletions in both copies of the gene encoding Infected Cell Protein 4 (ICP4) and in one or both copies of the genes encoding Infected Cell Protein 0 (ICP0), and Virion Protein 16 (VP16).  As noted in the previous Office action, in the HSV genome, ICP0 and ICP4 are duplicated within the repeat regions (internal repeat or IR and terminal repeat or TR) of the genome, so there are two copies of each of these genes within the genome.  The gene encoding virion protein 16 (VP16, or UL48), is only present in one copy within the HSV genome.  From the wording of the claim, while it is clear that both copies of the ICP0 gene must be deleted, from the wording and punctuation of the remainder of the claim, it reads as though there may be an additional copy of VP16 within the genome as the “and in one or both copies of the genes encoding” appears to not only apply to ICP0, but to VP16 as well.  For the purpose of prior art, the claim interpretation will be presented herein, but the claims must be amended to clarify which ORF is intended to comprise the claimed mutation(s).  
Since a skilled artisan would not be reasonably apprised as to the metes and bounds of the claimed invention, instant Claim 1 is rejected on the grounds of being indefinite.  Claims 3, 5, 8-14, 21, 24-25, 31-35, and 47 are also rejected since they depend from claim 1, but do not remedy these deficiencies of claim 1.
Response to Arguments
Applicant's arguments filed 11/23/2022 have been fully considered but they are not persuasive.
Applicant argues that the amendments to the claim have now specified where the mutations are to occur, but as set forth supra, it remains unclear.  A suggestion for how to amend the claim is provided in the claim interpretation section.
For at least these reasons, the claims remain rejected as being indefinite.


(Rejection withdrawn.)  The rejection of Claim 9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in light of the amendments to the claims. 

(Rejection withdrawn.)  The rejection of Claim 23 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in light of the cancellation of said claim. 



Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  
Claim 1 is drawn to an engineered Herpes Simplex Virus-1 (HSV-1) vector comprising a modified HSV-1 genome comprising deletions in both copies of the gene[[s]] encoding Infected Cell Protein 4 (ICP4) and in one or both copies of the genes encoding Infected Cell Protein 0 (ICPO), and Virion Protein 16 (VP16).
Further limitations on the engineered HSV-1 vector of claim 1 are wherein the deletion in the gene encoding VP16 results in a truncation of VP16 protein at amino acid 422 (claim 3); wherein the modified HSV-1 genome further comprises deletions in one or more genes, wherein the one or more genes are at least one copy of the gene encoding gamma-34.5, at least one copy of the gene Latency-Associated Transcript (LAT), ICP6, ICP8, ICP27, ICP22, and ICP47 (claim 5); wherein the modified HSV-1 genome comprises the nucleotide sequence of SEQ ID NO: 1 (claim 8); wherein the deletions render one or more of at least one copy of ICP4, ICPO, gamma-34.5, LAT, VP16, ICP27, ICP22, and ICP47 non-functional (claim 9); wherein the modified HSV-1 genome is from HSV-1 strains F, 17, or KOS (claim 10); further comprising one or more genetic circuits (claim 11), wherein the genetic circuit is up to 150 kb in length (claim 12), wherein the genetic circuit encodes an output molecule (claim 13), wherein the output molecule is an HSV-1 protein, a therapeutic molecule, a diagnostic molecule, a functional molecule, or an inhibitor of innate immune response (claim 14), wherein the inhibitor of innate immune response is an RNA interference (RNAi) molecule that targets an innate immune response component (claim 21); an isolated packaging cell comprising the engineered HSV-1 vector of claim 1 (claim 24), wherein the engineered HSV-1 vector is integrated into the genome of the packaging cell (claim 25), wherein the packaging cell produces at least 1 plaque forming units of HSV-1 viral particles (claim 31), wherein the packaging cell is a U2OS cell (claim 32); and an engineered HSV-1 viral particle comprising the engineered HSV-1 vector of claim 1 (claim 33).
Claim 34 is drawn to a method of treating a disease, the method comprising administering an effective amount of the engineered HSV-1 viral particle of claim 33 to a subject in need thereof, wherein the engineered HSV-1 vector comprises a genetic circuit encoding a therapeutic molecule.  
Claim 35 is drawn to a method of diagnosing a disease, the method comprising administering an effective amount of the engineered HSV-1 viral particle of claim 33 to a subject in need thereof, wherein the engineered HSV-1 vector comprises a genetic circuit encoding a diagnostic molecule.    
Claim 47 is drawn to a method of delivering a genetic circuit into a cell, comprising contacting the cell with the HSV-1 vector of claim 1, wherein the engineered HSV-1 vector comprises a genetic circuit.


Claim Rejections - 35 USC § 112(a); First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

(New rejection – necessitated by amendment.)  Claims 1, 5, 8-14, 21, 24-25, 31-35, and 47 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an engineered HSV which comprises a VP16 deletion mutant, wherein the deletion does not disrupt the ability of the VP16 to help form mature virions, and methods of using said viruses in methods to treat disease, does not reasonably provide enablement for generation of any HSV with any deletion in VP16 (including the entire deletion of VP16) and subsequent methods of use thereof.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
The legal considerations that govern enablement determinations pertaining to undue experimentation have been clearly set forth. Enzo Biochem, Inc., 52 U.S.P.Q.2d 1129 (C.A.F.C. 1999). In re Wands, 8 U.S.P.Q.2d 1400 (C.A.F.C. 1988). See also MPEP § 2164.01(a) and § 2164.04. Ex parte Forman 230 U.S.P.Q. 546 (PTO Bd. Pat. App. Int., 1986). The courts concluded that several factual inquiries should be considered when making such assessments including: the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples, the nature of the invention, the state of the prior art, the relative skill of those in that art, the predictability or unpredictability of the art and the breadth of the claims. In re Rainer, 52 C.C.P.A. 1593, 347 F.2d 574, 146 U.S.P.Q. 218 (1965). The disclosure fails to provide adequate guidance pertaining to a number of these considerations as follows:
Nature of the invention/Breadth of the claims.  The claims, in light of the 35 USC 112b rejection supra, are drawn to an engineered Herpes Simplex Virus-1 (HSV-1) vector comprising a modified HSV-1 genome comprising deletions in both copies of the gene encoding Infected Cell Protein 4 (ICP4), deletions in one or both copies of the gene encoding Infected Cell Protein 0 (ICP0), and deletions in the gene encoding Virion Protein 16 (VP16).  The broadest reasonable interpretation of the claim is that there must be at least one deleted nucleotide or amino acid present in the open reading frame (ORF) encoding each copy of ICP0, at least one deleted nucleotide or amino acid present in the ORF encoding one or both copies of ICP4, and at least one deleted nucleotide or amino acid present in the ORF encoding VP16.  The breadth of “at least one” deletion includes deletion of at least one nucleotide or amino acid, and includes deletion of the entire ORF.
State of the prior art/Predictability of the art.  The art has investigated the functions of the HSV early genes ICP0 and ICP4, as well as the transactivator VP16.  As noted by Lim (Lim F. "HSV-1 as a Model for Emerging Gene Delivery Vehicles", International Scholarly Research Notices, vol. 2013, Article ID 397243, 12 pages, 2013.), VP16 (also referred to as UL48, Vmw65, or alpha-TIF) is a viral tegument protein, which means it is found in a “buffer” layer located between the external envelope and the capsid core.  Viral tegument proteins are delivered to an infected cell, along with the capsid components.  VP16 has at least two known functions; one function is a transactivator of HSV IE protein synthesis, and its job upon viral entry into a cell is to initiate gene expression from IE genes such as ICP0.  Another function is to aid as an essential structural component of the mature HSV virion.  As noted by Lim (p. 4, left col., “Sect. 4.2. Mutants with Inactivated VP16”), the problem with complete mutation of the VP16 ORF is that it is an essential gene, and HSV lacking VP16 must be grown in a complementing cell line.  The problem is then the resulting virion comprises VP16 in the tegument, and the subsequently infected cells still have VP16 delivered, thus allowing the transactivation of the IE proteins to still occur.  Lim notes for a triple ICP0, ICP4, and VP16 mutant to occur, that the HSV must be engineered so that the VP16 gene loses its ability to act as a transactivator yet retains its ability to act as a structural element or a VP16 homolog (such as the equine herpesvirus homolog of VP16) must be utilized (p. 4, ¶ bridging cols.)   Therefore, to claim an entire ORF deletion of VP16, one must grow said mutant on a specific complementing cell type as it is an essential gene.  HSV with specific deletions in VP16 that disrupt or disable only the transactivator activity can still generate mature virions.  
Preston et. al. (Preston CM, et. al. Virology. 1997 Mar 3;229(1):228-39.) teaches a temperature-sensitive HSV that can be generated in vitro yet remain nontoxic in vivo as ICP0, ICP4, and VP16 production has been conditionally disrupted, thus allowing viral infection in the host cells without killing the host cells and the subsequent expression of foreign genes within the viral genome (p. 229, rt. Col., ¶2)  Preston teaches that the IE genes ICP0 and ICP4 must be disrupted in order to produce an HSV that is not cytotoxic, and the teachings of Preston show how to alter the HSV genome to allow for efficient production of this virus in the lab at sufficient therapeutic titers yet with precise mutations that allow for its safe use in human subjects. 
Working examples. The working examples disclosed in the specification tested a variety of HSV mutants (see e.g. Table 2; 418 different HSV appear to be engineered) generated from different original HSV strains (e.g. strain KOS, Strain 17).  In order to grow specific mutants, they must be generated on specific packaging cell lines which complement for the lost viral genes.  As noted in ¶[0161], the U2OS cell line can complement for the loss of ICP0 and, to some extent, VP16.  Example 2 notes that viral genes may be toxic to the cell line, so the expression was put under doxycycline control, but it does not detail which cells were generated or transfected with which constructs expressing any viral genes.  Fig. 2A appears to show the constructs that were transfected into cells; according to the figure legend for Fig. 2, these constructs were transfected into U2OS cells.  No other cell types appear to have been transfected.  The examples in the specification (Examples 1-4) are recited at a high level of generality, so it is unclear as to many of the conditions which resulted in the data presented in Figure 5, such as the mouse type used, the specific types of viruses used in groups 2-5, and whether or not the IL-12 was delivered with the virus or expressed by the virus.  
Guidance in the specification. The specification provides guidance towards engineered HSV which comprise deletions of certain HSV genes.  While Table 2 notes that certain genes have been deleted (e.g. ICP4 deletion), it is unclear if this is a complete deletion of the ORF, and if the gene is duplicated in the HSV genome (such as ICP4 and ICP0), if only one or both copies of the ORF are deleted.  The specification provides limited guidance as to the specifics behind each mutant generated, and which viruses were tested in the mouse model.  It is unclear as to whether or not one or both ORFs have been deleted when duplicated ORFs.  Further, with respect to VP16 mutants, data was not presented as to how the HSV which had a complete deletion in VP16 performed, how they were grown (e.g. what specific complementing cell lines they were produced upon), whether or not viable virus was generated, and if said virus still had VP16 transactivating activity.  It is unclear as to what deletions in ICP0, ICP4, and VP16 were generated, and subsequently how said resulting viruses were produced from the mutated genomes.  
Amount of experimentation necessary.  Additional research is required in order to determine how one can generate ICP0, ICP4, and VP16 HSV deletion mutants, especially wherein the entire VP16 ORF has been deleted.  As the virus must be attenuated in order to produce a system that can be used as a therapeutic to ensure that the virus is not toxic to the host, the VP16 must comprise specific mutations and be grown in specific cell types to ensure the safety of the host.  The art generated ICP0, ICP4, and VP16 temperature-sensitive mutants in order to still be able to generate viable HSV (Preston CM, et. al. Virology. 1997 Mar 3;229(1):228-39.) and the art has recognized that only specific types of mutations to VP16 are tolerated and can result in viable virus.  From the breadth of the instant claims, and the guidance in the specification, it is unclear which deletion mutants are generated, what cell types they are propagated upon, and where exactly the deletions occur within the noted ORFs, which not only raises the question as to how to generate the breadth of the claimed HSV, but how to use them safely in the methods as claimed.
For the reasons discussed above, it would require undue experimentation for one skilled in the art to make and use the claimed vectors.  



Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claims 1, 5, 9-14, 21, 23-25, 31, 33-34, and 47 under 35 U.S.C. 102(a)(1) as being anticipated by Greenberg et. al. (WO2017132552A1, Pub. 08/03/2017; hereafter “Greenberg”) is withdrawn in light of the amendments to the claims.  



Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claims 3 and 35 under 35 U.S.C. 103 as being unpatentable over Greenberg as applied to claims 1, 5, 9-14, 21, 23-25, 31, 33-34, and 47 above, and further in view of Thompson et. al. (Thompson RL, et. al. PLoS Pathog. 2009 Mar;5(3):e1000352. Epub 2009 Mar 27.; hereafter “Thompson”) is withdrawn in light of the amendments to the claims. 

(Rejection withdrawn.)  The rejection of Claim 32 under 35 U.S.C. 103 as being unpatentable over Greenberg as applied to claims 1, 5, 9-14, 21, 23-25, 31, 33-34, and 47 above, and further in view of Yao et. al. (Yao F, et. al. J Virol. 1995 Oct;69(10):6249-58.; hereafter “Yao”) is withdrawn in light of the amendments to the claims. 



Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL B GILL/
Primary Examiner, Art Unit 1648